DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 5/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No: 10,552,450 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments

Applicant’s arguments, see page 7, filed 5/27/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The Obviousness-type Double Patenting rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s correspondence filed 5/27/2022 was reviewed. A Terminal Disclaimer has been filed to overcome the remaining outstanding rejection of Obviousness type Double Patenting, and has been accepted (see above). Applicant claims a system/method for automated application composition comprising: a memory; and a processor in communication with the memory, wherein the computer system is configured to perform a method, the method comprising: parsing a natural language input to extract one or more chunks, each chunk being a portion of the natural language input that represents one of the one or more application requirements, at least one of the one or more chunks representing at least one of one or more main functionalities described by the one or more application requirements; inferring a coarse architecture according to the one or more chunks, the coarse architecture logically arranging the one or more main functionalities to satisfy the one or more application requirements; identifying existing assets corresponding to the one or more chunks, each asset associated with at least one of the one or more main functionalities; assembling the identified assets according to the coarse architecture; and deploying the assembled assets as an application. The cited prior art of record, alone or in combination fails to fairly teach or disclose the claimed combination of features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658